  Case 2:19-mj-30044-DUTY ECF No. 13 filed 05/03/19            PageID.35   Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION



UNITED STATES OF AMERICA,

             Plaintiff                          CR. NO. 19-30044

vs.                                             HONORABLE Unassigned


D-1, CHRISTIAN NEWBY,

             Defendant.
                                   /


                                       APPEARANCE

To the Clerk of this Court and all parties of record:

      Enter my appearance as Counsel in the case for Defendant.

      I certify that I am admitted to practice in the Court.



                                                Respectfully Submitted,

                                                FEDERAL COMMUNITY DEFENDER
                                                Attorneys for Defendant

                                                 /s/ Penny R. Beardslee
                                                613 Abbott Street, 5th Floor
                                                Detroit, Michigan 48226
                                                313/967-5848
                                                E-mail:penny-beardslee@fd.org
                                                P44363
Date: May 3 2019
